IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10682
                        Conference Calendar



UNITED STATES OF AMERICA,
ex rel. WINFRED E. RICHARDSON,

                                         Plaintiff-Appellant,

versus

E-SYSTEMS, INC.,

                                         Defendant-Appellee.

                      - - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:90-CV-607-P
                     - - - - - - - - - - -

                         December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Winfred Richardson moves for leave to proceed in forma

pauperis (IFP) on appeal, following the district court’s

certification that Richardson’s appeal was taken in bad faith.

The district court dismissed Richardson’s qui tam False Claims

Act action for want of jurisdiction because many of Richardson’s

claims were based on publicly disclosed information and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-10682
                                  -2-

Richardson was not the original source of the information.       See

31 U.S.C. § 3730(e)(4)(A).

     Richardson has failed to make any meaningful factual

allegations or offer any legal argument to support his contention

that the district court erred by dismissing his action for lack

of jurisdiction.    He has failed to brief the sole dispositive

issue for appeal.    Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Because Richardson has

failed to brief the sole relevant issue for appeal, Richardson’s

IFP motion is denied; the certification of bad faith is affirmed;

and Richardson’s appeal is dismissed.

     IFP DENIED; CERTIFICATION AFFIRMED; APPEAL DISMISSED.    5TH

CIR. R. 42.2.